 



EXHIBIT 10.20
(GIANT INDUSTRIES LOGO) [p71924p7192400.gif]
2006 MANAGEMENT DISCRETIONARY BONUS PLAN
1. Establishing a Pool of Money for Payment of Management Bonuses
The Company’s 2006 financial goals are based on the Company’s 2006 budget. The
Company will accrue funds for the payment of bonuses throughout the year, but
the achievement of a minimum pre-tax level of earnings generally will be
required before any bonuses will be paid under this Plan. If Company financial
performance exceeds this minimum earnings level, the accrual will be increased
until the accrual equals the full amount budgeted for the payment of management
bonuses in the 2006 Budget. Thereafter, additional funds may be accrued based on
an assessment by the Administrative Committee and the Compensation Committee of
the Board of Directors of anticipated Company performance and other factors
which they deem appropriate. The financial targets are subject to change based
on the acquisition or divestiture of significant assets or other matters, as the
Compensation Committee shall determine.
2. Criteria for Bonuses
While the amount accrued for the payment of bonuses increases with increases in
earnings, this Plan is not a profit sharing plan. Annual cash bonuses awarded to
plan participants are based on an evaluation of the participant’s individual
performance and accomplishments, and contributions to the achievement of
business unit strategies and goals. They are also based on an evaluation of the
participant’s commitment to the Company’s core values and contributions to the
achievement of the Company’s 2006 goals for: (1) pre-tax earnings, cash flow and
capital expenditures; (2) renovating and placing into service the crude oil
pipeline that we acquired in 2005; (3) refinery utilization; (4) compliance with
low sulfur diesel standards; (5) maximizing the synergies associated with the
Dial Oil Co. acquisition; (6) maintenance of our Sarbanes-Oxley 404 compliance
status; and (7) strategic growth of the Corporation.
3. Procedure for Setting Bonuses
For participants who are not executive officers, supervisors shall recommend, at
year-end, to the SBU and department heads the amount of bonus to be paid to each
plan participant. The bonus recommended is within the sole discretion of the
participant’s supervisor. A listing of the participant’s goals, accomplishments
and deficiencies shall be included with the supervisor’s recommendations.
The SBU heads and department heads shall review and modify as appropriate these
supervisors’ recommendations and shall then recommend the amount of bonuses to
be paid to the Administrative Committee. The Administrative Committee shall
review and approve these recommendations. Any proposed changes by the
Administrative Committee shall be

 



--------------------------------------------------------------------------------



 



discussed with the SBU and division heads. The amount of the bonus paid to all
such participants is within the sole discretion of the Administrative Committee.
The President and CEO shall recommend to the Compensation Committee of the Board
of Directors the amount of bonuses to be paid to the Company’s executive
officers other than themselves. The Compensation Committee shall review and
approve the bonuses to be paid to such executive officers and shall also set the
bonuses for the President and CEO. The amount of bonuses paid to these officers
is within the sole discretion of the Committee.
Any participant who is dissatisfied with a bonus may appeal the decision by
submitting a written notice with reasons to the Administrative Committee within
five days of being advised of the amount of the bonus. Decisions by the
Administrative Committee and Compensation Committee on the amount of bonus to be
paid to a participant, or concerning the administration, eligibility,
interpretation, decision on appeal, or any other aspect of this Plan, shall be
final and conclusive.
4. Payment of Bonuses
Bonuses awarded shall be paid as soon as reasonably practical after year-end,
but in no event no later than March 15, 2007. To receive a bonus, a participant
must be employed by the Corporation at the time the bonus is paid. A participant
shall forfeit any right to receive a bonus and any bonus awarded but not already
paid if such participant’s employment is terminated for any reason, voluntarily
or involuntarily, prior to the payment date.
5. Other Bonus Information
All eligible participants in the 2006 Bonus Plan will be provided with a copy of
this document. If a participant receives a bonus under any other bonus program,
that bonus payout will be deducted from any payment awarded under this Plan.
Employees hired after January 1, 2006 who have been approved for inclusion in
advance by the Administrative Committee are also eligible to participate in this
Plan.
The Board of Directors reserves the right, in its sole discretion, to amend,
modify or eliminate this Plan or its application or administration, in whole or
in part, in future years.
The Administrative Committee is comprised of the Chief Executive Officer and
President.

 